Citation Nr: 1752060	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate compensable rating for bowel dysfunction associated with the Veteran's service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1977 to November 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Columbia, South Carolina, Regional Office (RO). In September 2014 the Board remanded the issue of an increased rating for the Veteran's lumbar spine disorder. In April 2017, the Board denied increased ratings and remanded the issue of whether he was entitled to a separate compensable rating for bowel dysfunction associated with the lumbar spine disorder.


FINDING OF FACT

The Veteran's bowel dysfunction was not caused by his service-connected lumbar spine disorder.


CONCLUSION OF LAW

The criteria for a separate compensable rating for bowel dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an April 2011 notice which informed him of the evidence generally needed to support his claim for an increased rating for his lumbar spine disorder, of which the current issue on appeal is a part; what actions he needed to undertake; and how VA would assist him in developing his claim. The April 2011 notice was issued to the Veteran prior to the July 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

The Veteran's lumbar spine disorder is rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5242. Note 1 to this diagnostic code states:  "Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code." 

At an August 2016 VA back examination, the Veteran reported that his lumbar spine disorder caused him difficulty having bowel movements, but the examiner indicated that the Veteran did not have bowel or bladder problems associated with his back disorder. In April 2017, the Board remanded for an opinion as to the etiology of the Veteran's bowel dysfunction.

In May 2017, the Veteran underwent a VA examination. The Veteran stated that his bowel and bladder symptoms began after he had surgery in 2014 to remove his prostate and that the symptoms are unrelated to his back disorder. The examiner opined that, based on the Veteran's report of bowel and bladder dysfunction being caused by his prostate surgery, it was less likely than not that the symptoms were associated with his lumbar spine disorder.

Although the Veteran has bowel and bladder dysfunction, the Veteran has stated that these symptoms began and were caused by his prostate surgery and not by his service-connected lumbar spine disorder. The Veteran is not service connected for prostate cancer. Therefore, a separate compensable rating for bowel and bladder dysfunction associated with the lumbar spine disorder is not warranted. 

ORDER

A separate compensable rating for bowel dysfunction associated with the Veteran's service-connected lumbar spine disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


